             Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 1 of 50




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

HARRY MARKARIAN                             )   Civil No. 1:20-cv-02445
16 Windemere Drive                          )
Lumberton, NJ 08048                         )
Derivatively on Behalf of DANAHER           )
CORPORATION,                                )
                                            )
                               Plaintiff,   )
                                            )
       vs.                                  )
                                            )
THOMAS P. JOYCE JR.                         )
3325 Prospect Street NW                     )
Washington, DC 20007,                       )
                                            )
WALTER G. LOHR JR.
                                            )
444 Hendricks Isle, Apt. 502
                                            )
Fort Lauderdale, FL 33301,
                                            )
JOHN T. SCHWIETERS                          )
965 Melvin Road                             )
Annapolis, MD 21403,                        )
                                            )
LINDA HEFFNER FILLER                        )
2311 Burr Oak Road                          )
Northfield, IL 60093,                       )
                                            )
ALAN G. SPOON                               )
11 Ledgeways                                )
Wellesley Hills, MA 02481,                  )
                                            )
                                            )
                                            )   DEMAND FOR JURY TRIAL
[Caption continued on following page.]


          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT FOR
     BREACH OF FIDUCIARY DUTY, UNJUST ENRICHMENT AND VIOLATIONS
                   OF THE FEDERAL SECURITIES LAWS
           Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 2 of 50




TERI LIST-STOLL                          )
5692 Pines Ridge Court                   )
Petoskey, MI 49770,                      )
                                         )
STEVEN M. RALES                          )
1402 31st Street NW                      )
Washington, DC 20007,                    )
                                         )
MITCHELL P. RALES                        )
11760 Glen Road                          )
Rockville, MD 20854,                     )
                                         )
RAYMOND C. STEVENS                       )
254 North Barrington Avenue              )
Los Angeles, CA 90049,                   )
                                         )
       – and –
                                         )
ELIAS A. ZERHOUNI                        )
2748 NE 17th Street                      )
Fort Lauderdale, FL 33305,               )
                                         )
                           Defendants,   )
                                         )
       – and –                           )
                                         )
DANAHER CORPORATION                      )
2200 Pennsylvania Avenue, NW, Suite 800W )
Washington, DC 20037,                    )
a Delaware corporation,                  )
                                         )
                     Nominal Defendant.  )
                                         )
               Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 3 of 50



                                                 TABLE OF CONTENTS


I.      OVERVIEW ........................................................................................................................1

II.     INTRODUCTION ...............................................................................................................2

III.    JURISDICTION AND VENUE ..........................................................................................9

IV.     PARTIES ...........................................................................................................................10

        A.         Plaintiff ..................................................................................................................10

        B.         Nominal Defendant ................................................................................................10

        C.         Director Defendants ...............................................................................................10

        D.         Non-Defendant Directors .......................................................................................13

V.      CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION ...............14

VI.     DEFENDANTS' DUTY TO ACT IN THE BEST INTERESTS OF DANAHER
        AND ITS SHAREHOLDERS ...........................................................................................14

VII.    ENHANCING SHAREHOLDER WEALTH IS A DIRECTOR'S
        FUNDAMENTAL DUTY .................................................................................................15

        A.         Racial and Ethnic Diversity Serves the Best Interests of Shareholders
                   Because It Maximizes Shareholder Wealth ...........................................................17

VIII.   MILLIONS IN POTENTIAL EXCESS SHAREHOLDER WEALTH
        SQUANDERED ................................................................................................................20

        A.         The Danaher Board of Directors ............................................................................20

        B.         Defendants' False and Misleading Statements About Diversity at Danaher .........20

                   1.         False and Misleading Statements Concerning Danaher's
                              Commitment to Diversity on the Company's Website and in Its
                              Annual Reports ..........................................................................................21

                   2.         False and Misleading Statements Concerning Diversity in the
                              Company's Corporate Social Responsibility Reports ................................22

                   3.         False and Misleading Statements Concerning Danaher's
                              Commitment to Diversity in the Company's Proxy Statements ................24

                   4.         The Statements About Danaher's Racial and Ethnic Diversity Were
                              Knowingly False ........................................................................................26



                                                                   -i-
                Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 4 of 50




         C.         The Nominating and Governance Committee's Role in the Perpetuation of
                    Danaher's Non-Racially Diverse Board .................................................................26

         D.         Danaher's Majority Voting Rule, as Applied, Discourages the Nomination
                    of Ethnic Minorities and African Americans to the Board ....................................27

         E.         The Absence of Term Limits Discourages the Nomination of African
                    American Men or Women to the Board .................................................................28

         F.         Defendants Have Enriched Themselves at the Expense of Danaher's
                    Shareholders by Making Misleading Statements About Danaher's
                    Commitment to Diversity ......................................................................................29

IX.      MINORITY MAJORITY DEMOGRAPHIC SHIFTS AND EMERGING
         TECHNOLOGIES URGENTLY CALL FOR AFRICAN AMERICANS ON
         CORPORATE BOARDS OF DIRECTORS .....................................................................30

X.       DERIVATIVE ALLEGATIONS.......................................................................................35

XI.      COUNT I ...........................................................................................................................41

XII.     COUNT II ..........................................................................................................................42

XIII.    COUNT III .........................................................................................................................43

XIV. PRAYER FOR RELIEF ....................................................................................................44

XV.      JURY DEMAND ...............................................................................................................46




                                                                  - ii -
             Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 5 of 50




I.     OVERVIEW

       1.      This is shareholder derivative action on behalf of nominal defendant Danaher

Corporation ("Danaher" or the "Company") against its Board of Directors and Chief Executive

Officer for breach of fiduciary duty, unjust enrichment and violation of the federal securities laws.

Specifically, the defendants are Thomas P. Joyce Jr. ("Joyce"), Walter G. Lohr Jr. ("Lohr"), John

T. Schwieters ("Schwieters"), Linda Heffner Filler ("Filler"), Alan G. Spoon ("Spoon"), Teri List-

Stoll ("List-Stoll"), Steven M. Rales ("S. Rales"), Mitchell P. Rales ("M. Rales"), Raymond C.

Stevens ("Stevens"), and Elias A. Zerhouni ("Zerhouni") (together, "Defendants").

       2.      Based in Washington D.C., Danaher designs, manufactures and markets

professional, medical, industrial and commercial products and services, with research and

development, manufacturing, sales and distribution in 60 countries.          Danaher's business is

conducted in three operating segments: Life Sciences; Diagnostics; and Environmental & Applied

Solutions.

       3.      The Company's most recent Form 10-K filed with the SEC adds that Danaher is

committed "to innovating and developing forward-looking technologies that solve our customers'

most complex challenges." Danaher Corporation, Annual Report (Form 10-K) (Feb. 21, 2020) at

1. However, nominating or appointing an African American director is a challenge that has

conspicuously eluded the Company's leadership.

       4.      For the past several years, Defendants have publicly represented Danaher as a

company that effectively promotes diversity throughout its ranks. But, in 2020, there are still no

African American directors on Danaher's Board. Although each of the Defendants was aware of

this fact, Defendants repeatedly represented, among other things, that Danaher "strongly believe[s]

that the best team is a diverse team that reflects the global community [it] serves." See Danaher

Corporation, 2019 Sustainability Report ("2019 SR Report") at 4.


                                                -1-
             Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 6 of 50




       5.      The business case for diversity has never been stronger – which Defendants

acknowledge.     In 2015, McKinsey & Company ("McKinsey") first reported a statistically

significant relationship between a more diverse leadership team and better financial performance,

finding that "[c]ompanies in the top quartile of racial/ethnic diversity were 35 percent more likely

to have financial returns above their national industry median," while "[c]ompanies in the bottom

quartile for both gender and ethnicity/race were statistically less likely to achieve above-average

financial returns than the average companies in the dataset (that is, they were not just not leading,

they were lagging)." Vivian Hunt, Dennis Layton, & Sara Prince, Diversity Matters, McKinsey

& Company, at 1 (Feb. 2, 2015) ("Diversity Matters"), https://www.mckinsey.com/~/media/

mckinsey/business%20functions/organization/our%20insights/why%20diversity%20matters/dive

rsity%20matters.pdf.

       6.      Danaher has been damaged and continues to be irreparably harmed by Defendants'

conscious, continuing failure to actually do what they repeatedly told shareholders they would do

– embrace racial diversity throughout every level of Danaher's organization. Accordingly, City of

Pontiac General Employees' Retirement System ("City of Pontiac") seeks to remedy Defendants'

dereliction of their legal duty to act in the best interests of Danaher and remove the institutional

barriers preventing the Company from reaching its stated diversity objectives.

II.    INTRODUCTION

       7.      Danaher acknowledges that diversity "is vital for our sustained success" and has

consistently and publicly expressed its commitment to diversity at every level of the Company.

Danaher Corporation, 2018 Annual Report to Shareholders ("2018 Annual Report"), Letter to

Shareholders. Yet Danaher has failed to nominate or appoint even a single African American

person to a directorship at the Company. Rather than address these deficiencies head-on – by

nominating one or more African Americans to the Board – Defendants have caused the Company


                                                -2-
              Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 7 of 50




to issue platitudes. In its publicly facing communications, Danaher has repeatedly claimed that

diversity is among the Company's top priorities and that the Company has implemented a myriad

of initiatives, policies, and practices designed to accelerate diversity:

              "A diverse and inclusive workforce strengthens Danaher and ensures the best
               team continues to win." Danaher Corporation, 2018 Sustainability Report ("2018
               SR Report") at 19.

              "Our efforts around diversity and inclusion are among the important drivers of
               associate engagement, and we have made good progress on these fronts . . . ."
               Danaher Corporation, 2019 Annual Report to Shareholders ("2019 Annual
               Report"), Letter to Shareholders.

              "We build the best team by developing leaders at all levels of our organization,
               recognizing outstanding performance and shaping our culture to meet our
               stakeholders' needs."     Danaher Corporation, 2016-17 Corporate Social
               Responsibility Report ("2016-17 CSR Report") at 10.

              "We seek out a wide range of unique experiences, perspectives and talents, ensuring
               that diverse voices and viewpoints are heard and celebrated." Id.

              "[W]e are honored to have been named to Forbes' list of Best Employers for
               Women (2019) and Best Employers for Diversity (2018 & 2019)." 2019 Annual
               Report, Letter to Shareholders.

              "Reflecting our continued commitment to diversity and inclusion, we've trained
               more than 3,000 managers globally on how to build inclusive and diverse teams
               and leaders . . . ." Danaher Corporation, Proxy Statement (Sch. 14A) (Mar. 27,
               2019) ("2019 Proxy Statement") at 13.

              "We strongly believe that the best team is a diverse team that reflects the global
               community we serve." 2019 SR Report at 4.

         8.    Corporate platitudes do not equate to diversity on a company's board. Indeed,

Danaher remains among a number of large publicly traded companies in the United States without

an African American man or woman on its Board. The following are the current members of the

Board:




                                                 -3-
             Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 8 of 50




Thomas P. Joyce, Jr.                Mitchell P. Rales                 Raymond C. Stevens




Linda Hefner Filler                 Steven M. Rales                   Elias A. Zerhouni




                                    John T. Schwieters                Jessica L. Mega
Teri List-Stoll




Walter G. Lohr, Jr.                 Alan G. Spoon
                                                                      Pardis C. Sabeti




       9.         Indeed, Danaher has been exposed more than once for being among the 20 largest

companies in the United States without a single African American on its Board. See Here Are the

Largest Companies in America with Zero Black People on Their Boards, Black Enterprise (Sept.

8, 2017), https://www.blackenterprise.com/companies-without-black-directors. That was three

years ago. That exposure did not result in any changes to the Board makeup, at least not with

respect to the addition of any African Americans. More recently, the Company has been exposed

yet again. See Kerri Anne Renzulli, The 20 Largest Public U.S. Companies Without a Black

Person On Their Board, Newsweek (June 17, 2020), https://www.newsweek.com/20-largest-

public-us-companies-without-black-person-their-board-1511319.1 A dearth of qualified African


1
  See also Sara Ashley O'Brien, He's served on 14 boards. Now he wants companies to find other
Black candidates, CNN Business (July 24, 2020), https://www.cnn.com/2020/07/24/tech/barry-
lawson-williams-black-board-representation/ index.html.


                                               -5-
              Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 9 of 50




American candidates is not the reason for Defendants' failure to live up to the Company's professed

commitment. Instead, its efforts to build an ethnically diverse and inclusive team at all levels of

the Company have intentionally stopped short of the Board. See Danaher Corporation, Proxy

Statement (Sch. 14A) (Mar. 25, 2020) ("2020 Proxy Statement") at 5 ("The Board does not have

a formal or informal policy with respect to diversity . . . .").

        10.     In May 2020, a McKinsey report concluded that "[t]he business case for inclusion

and diversity (I&D) is stronger than ever," finding that "companies in the top quartile outperformed

those in the fourth by 36 percent in terms of profitability in 2019." Vivian Hunt, Sara Prince,

Sundiatu Dixon-Fyle, & Kevin Dolan, Diversity wins: How inclusion Matters, McKinsey &

Company, at 3-4 (May 19, 2020) ("Diversity wins"), https://www.mckinsey.com/featured-

insights/diversity-and-inclusion/diversity-wins-how-inclusion-matters.       McKinsey also found

that, "[f]or diverse companies, the likelihood of outperforming industry peers on profitability has

increased over time, while the penalties are getting steeper for those lacking diversity." Id. at 3.

        11.     Danaher's Board members have certain legal obligations and responsibilities to the

Company and its shareholders – including the fiduciary duty to be truthful and honest and to act

consistent with the Company's public representations about Danaher's policies and procedures.

Defendants have fallen short on both counts.

        12.     Instead of actually embracing diversity, Defendants have instead misled Danaher's

shareholders and the public by making false and misleading assertions about the Company's

commitment to diversity and have acted inconsistent with their obligation to act in the best interests

of Danaher and its shareholders, which research confirms is attained through diverse leadership

teams. In doing so, Defendants have breached the fiduciary duties owed to Danaher and its

shareholders.




                                                  -6-
              Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 10 of 50




       13.      One irrefutable truth is that actions speak louder than words, and Defendants'

failure to act consistent with the Company's representations concerning its commitment to

diversity has adversely impacted the Company. Danaher has suffered and will continue to suffer

damage and reputational harm due to Defendants' failure to act, specifically their failure to

nominate a single African American person to the Company's Board despite up to 56 opportunities

to do so in the last five years. Indeed, certain of Danaher's key competitors have in fact nominated

and elected African American directors to their respective boards, including Corning, Inc. and

Thermo Fisher Scientific. Board of Directors, Corning, https://investor.corning.com/investor-

relations/governance/board-of-directors/default.aspx (last visited Aug. 26, 2020) ("Corning Board

of Directors"); Board of Directors, Thermo Fisher Scientific, https://ir.thermofisher.com/

investors/corporate-governance/board-of-directors/default.aspx (last visited Aug. 26, 2020)

("Thermo Fisher Board of Directors"). For these reasons, among others, pre-suit demand is

excused in this case. Accordingly, City of Pontiac brings this action to remedy Defendants'

dereliction of their legal duty to act in the best interests of Danaher by, among other things,

removing the institutional structures preventing Danaher from achieving its stated diversity

objectives.

       14.      Discussion of race and racism remains challenging, and sometimes difficult to

address directly, even in 2020. And directors of public companies are not immune from these

difficulties, particularly where, as here, it is their public statements about diversity, and personal

efforts to achieve diverse leadership, that have provoked the inquiry into the falsity of their publicly

stated diversity objectives.

       15.      The challenges are, perhaps, even more difficult in a corporate boardroom among

colleagues of professional distinction. In this context, asking a director implicated in alleged false




                                                 -7-
              Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 11 of 50




statements about his or her effort to create a diverse board and give fair consideration to potential

African American director nominees or candidates puts the director at an intersection of cultural,

ethical, legal, moral, sociological, and/or reputational dilemmas. None reconcilable without

potential great risks to the director, measured not just in money, but in social and reputational

capital as well.

        16.        A person of reasonable capacity and skill is not disinterested or otherwise detached

from the outcome of such an inquiry. The stakes are too high; and the risk of "cancellation" of a

director for actual or perceived hostility towards African Americans is all too real.2 A decision to

proceed with a pre-suit demand commences a potentially stigmatizing inquiry into a director, one

that could expose the misleading nature of the director's publicly stated diversity objectives or

question the director's fair consideration of potential African American director candidates. On

the other hand, a decision to reject a pre-suit demand could result in equally dire consequences for

a director. The public could view the director's previous statements supporting diversity as

disingenuous and, therefore, false. Or worse yet, a director could be perceived by the public as

hostile to diversity and the efforts to truly encourage and build diverse leadership across the

organization that includes African Americans.



2
 See, e.g., Jemima McEvoy, Every CEO And Leader That Stepped Down Since Black Lives Matter
Protests Began, Forbes (July 1, 2020), https://www.forbes.com/sites/jemimamcevoy/
2020/07/01/every-ceo-and-leader-that-stepped-down-since-black-lives-matter-protests-began/#5
2e880555593; Andrew J. Hawkins, Uber senior executive resigns after racial discrimination
allegations, The Verge (July 11, 2018), https://www.theverge.com/2018/7/11/17561336/uber-
senior-executive-resigns-racial-discrimination-allegations; Sarah Whitten & Yen Nee Lee, Papa
John's founder John Schnatter resigns as chairman after apologizing for N-word comment, shares
surge, CNBC (July 12, 2018), https://www.cnbc.com/2018/07/10/papa-johns-founder-john-
schnatter-resigns-as-chairman-of-company-boar.html; Rachel Ranosa, CEO fired over alleged
racism against Uber driver, Human Resources Director (Feb. 11, 2020),
https://www.hcamag.com/us/news/general/ceo-fired-over-alleged-racism-against-uber-
driver/213275.



                                                   -8-
             Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 12 of 50




       17.     This is, in part, precisely why a pre-suit demand is excused on the facts of this case.

Here, the complaint details how, despite Defendants' purported efforts to create diversity at every

level of the organization, no African American has been nominated to, let alone seated on, the

Board since at least 2015. Confronted with these facts, which call into question the veracity of the

Defendants' publicly stated diversity objectives, there is ample reason to doubt whether

Defendants, who are people of ordinary capacity and skill, can evaluate a pre-suit demand with the

requisite disinterestedness, impartiality or objectivity required by law.

       18.     A pre-suit demand is also excused because Defendants voluntarily chose to make

false positive statements about diversity and their own efforts to achieve diversity at all levels,

while concurrently declining to nominate an African American person to the Board at some point

during the last five years. Instead, on each occasion (56 times in total) they declined to do so.

Defendants' actions, over an extended period of time, belie their public statements. A failure to

act with candor is a breach of a Delaware directors' fiduciary duty to act in the best interests of the

corporation and its shareholders. As such, Defendants face a substantial likelihood of liability for

disloyalty, which renders a pre-suit demand excused as futile.

III.   JURISDICTION AND VENUE

       19.     This Court has jurisdiction under 28 U.S.C. §1331 because the claims asserted

herein arise under §14(a) of the Securities Exchange Act of 1934 (the "Exchange Act") (15 U.S.C.

§78n(a)). This Court has exclusive subject matter jurisdiction over the federal securities law

claims under §27 of the Exchange Act (15 U.S.C. §78aa) and supplemental jurisdiction over the

state law claims asserted herein under 28 U.S.C. §1367.

       20.     This Court has jurisdiction over each defendant because each defendant is either a

corporation that conducts business in and maintains operations in this District, or is an individual




                                                 -9-
              Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 13 of 50




who has sufficient minimum contacts with this District so as to render the exercise of jurisdiction

by the District courts permissible under traditional notions of fair play and substantial justice.

        21.     Venue is proper in this Court under 28 U.S.C. §1391(a) because: (i) Danaher

maintains its principal place of business in this District; (ii) one or more of the Defendants either

resides in or maintains executive offices in this District; (iii) a substantial portion of the

transactions and wrongs complained of herein, including Defendants' primary participation in the

wrongful acts detailed herein, occurred in this District; and (iv) Defendants have received

substantial compensation in this District by doing business here and engaging in numerous

activities that had an effect in this District.

IV.     PARTIES

        A.      Plaintiff

        22.     Plaintiff Harry Markarian is and continuously has been a shareholder of Danaher

since January 2018.

        B.      Nominal Defendant

        23.     Nominal defendant Danaher is a Delaware corporation with its principal executive

offices located at 2200 Pennsylvania Avenue, NW, Suite 800W, Washington, D.C. 20037.

        C.      Director Defendants

        24.     Defendant Thomas P. Joyce Jr. has served as a director of Danaher since 2014. He

also has served on the Finance, Executive, and Science and Technology Committees of the

Danaher Board. Joyce publicly misrepresented Danaher as a company that effectively promotes

diversity at all levels of the organization, when, in fact, it does not. In 2019, Joyce received at

least $18.1 million in fees and other compensation while failing to act in the best interests of

Danaher and its shareholders.




                                                  - 10 -
             Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 14 of 50




       25.     Defendant Walter G. Lohr Jr. has served as a director of Danaher since 1983. He

also has served on the Audit, Compensation, Finance, and Nominating and Governance

Committees of the Danaher Board. Lohr publicly misrepresented Danaher as a company that

effectively promotes diversity at all levels of the organization when, in fact, it does not. In 2019,

Lohr received at least $317, 078 in fees and other compensation while failing to act in the best

interests of Danaher and its shareholders.

       26.     Defendant John T. Schwieters has served as a director of Danaher since 2003. He

also has served on the Audit and Nominating and Governance Committees of the Danaher Board.

Schwieters publicly misrepresented Danaher as a company that effectively promotes diversity

throughout at all levels of the organization when, in fact, it does not. In 2019, Schwieters received

at least $344,078 in fees and other compensation while failing to act in the best interests of Danaher

and its shareholders.

       27.     Defendant Linda Heffner Filler has served as a director of Danaher since 2005. She

also has served on the Nominating and Governance and Science and Technology Committees of

the Danaher Board.      Filler publicly misrepresented Danaher as a company that effectively

promotes diversity at all levels of the organization when, in fact, it does not. In 2019, Filler

received at least $335,078 in fees and other compensation while failing to act in the best interests

of Danaher and its shareholders.

       28.     Defendant Alan G. Spoon has served as a director of Danaher since 1999. He has

also served on the Compensation Committee. Spoon publicly misrepresented Danaher as a

company that effectively promotes diversity at all levels of the organization when, in fact, it does

not. In 2019, Spoon received at least $299,078 in fees and other compensation while failing to act

in the best interests of Danaher and its shareholders.




                                                - 11 -
              Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 15 of 50




        29.     Defendant Teri List-Stoll has served as a director of Danaher since 2011. She also

has served on the Audit and Compensation Committees of the Danaher Board. List-Stoll publicly

misrepresented Danaher as a company that effectively promotes diversity at all levels of the

organization when, in fact, it does not. In 2019, List-Stoll received at least $299,078 in fees and

other compensation while failing to act in the best interests of Danaher and its shareholders.

        30.     Defendant Steven M. Rales has served as a director of Danaher since 1983. He also

has served on the Finance, Executive, and Science and Technology Committees of the Danaher

Board. S. Rales publicly misrepresented Danaher as a company that effectively promotes diversity

at all levels of the organization when, in fact, it does not.

        31.     Defendant Mitchell P. Rales has served as a director of Danaher since 1983. He

also has served on the Executive and Finance Committees of the Danaher Board. M. Rales publicly

misrepresented Danaher as a company that effectively promotes diversity at all levels of the

organization when, in fact, it does not.3

        32.     Defendant Raymond C. Stevens has served as a director of Danaher since 2017. He

also has served on the Science and Technology Committee of the Danaher Board. Stevens publicly

misrepresented Danaher's as a company that effectively promotes diversity at all levels of the

organization when, in fact, it does not. In 2019, Stevens received at least $299,078 in fees and

other compensation while failing to act in the best interests of Danaher and its shareholders.

        33.     Defendant Elias A. Zerhouni has served as a director of Danaher since 2009. He

also has served on the Science and Technology and Nominating and Governance Committees of



3
 Defendants Steven and Mitchell Rales each received salaries of $419,000 in 2019 for their service
as executive officers of the Company, but do not receive cash or equity incentive awards. 2020
Proxy Statement at 17. They both receive various other benefits (entertainment, private plane, car,
etc.) at the Company's cost. Id.



                                                 - 12 -
             Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 16 of 50




the Danaher Board. Zerhouni publicly misrepresented Danaher's as a company that effectively

promotes diversity at all levels of the organization when, in fact, it does not. In 2019, Zerhouni

received at least $335,078 in fees and other compensation while failing to act in the best interests

of Danaher and its shareholders.

       D.      Non-Defendant Directors

       34.     Dr. Jessica L. Mega has served as a director of Danaher since 2019. In 2019 Ms.

Mega served on the Science and Technology Committee and received at least $105,006 in fees

and other compensation in connection with her service on the Board.

       35.     Dr. Pardis C. Sabeti has served as a director of Danaher since 2019. In 2019 Ms.

Pardis served on the Science and Technology Committee and received at least $105,006 in fees

and other compensation in connection with her service on the Board.

       36.     By reason of their positions as Danaher's directors and/or officers and because of

their ability to direct and control the Company's business and corporate affairs, Defendants owed

Danaher and its shareholders a fiduciary duty to use their utmost ability to control and manage

Danaher in an honest and lawful manner. Toward that end, Danaher's directors and officers owed

the Company and its shareholders fiduciary duties to exercise candor, loyalty, good faith, and

reasonable supervision over the Company's management, policies, practices, and internal controls.

Moreover, Defendants' fiduciary duties required them to, among other things: (i) ensure that

Danaher complied with its legal obligations and requirements, including legal compliance with the

corporations and federal securities laws, as well as acting only within the scope of legal authority

and disseminating truthful and accurate statements to Danaher shareholders; (ii) conduct the affairs

of the Company in an efficient, business-like manner so as to lawfully maximize the value of the

Company's shares; (iii) ensure that Danaher was operated in a diligent, honest, and prudent manner

in compliance with all applicable laws, rules, and regulations, including the corporations and


                                               - 13 -
              Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 17 of 50




securities laws; and (iv) refrain from breaching their fiduciary duties to Danaher by adopting

initiatives, policies, practices, procedures, and controls inconsistent with their fiduciary duties of

care, candor, loyalty, and good faith.

V.      CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

        37.     In committing the wrongful acts complained of herein, Defendants pursued or

joined in the pursuit of a common course of conduct and acted in concert with one another in

furtherance of a common plan or design. In addition to the wrongful conduct complained of herein

giving rise to primary liability, Defendants further aided and abetted and/or assisted each other in

the breach of their fiduciary duties.

        38.     Each of the Defendants aided and abetted and rendered substantial assistance in the

wrongs complained of herein. In taking such actions to substantially assist the commission of the

wrongdoing complained of herein, each of the Defendants acted with knowledge of the primary

wrongdoing, substantially assisted the accomplishment of that wrongdoing, and was aware of his

or her overall contribution to and furtherance of the wrongdoing.

VI.     DEFENDANTS' DUTY TO ACT IN THE BEST INTERESTS OF
        DANAHER AND ITS SHAREHOLDERS

        39.     Publicly traded corporations are one of country's most important institutions.

Without profitable corporations, economies contract, communities fail, and the general welfare

suffers. Diversity in the boardroom and throughout a corporate enterprise is a bulwark against

these ills.

        40.     Research now shows that firms with greater diversity enjoy greater profitability and

create more shareholder wealth. As such, building a high functioning, diverse board of directors

lies within the very heart of a director's fiduciary duty to maximize corporate value to the fullest

extent. Declining to do so is not protected by the business judgment rule.



                                                - 14 -
               Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 18 of 50




       VII.      Enhancing Shareholder Wealth Is a Director's Fundamental Duty
       41.       In early 2016, The Economist called shareholder primacy theory "the biggest idea

in business," stating "today shareholder value rules business." Shareholder Value, Analyze this,

The Economist (Apr. 2, 2016). T idea is not new, however. It has been recognized for more than

a century that "[a] business corporation is . . . carried on primarily for the profit of the

stockholders." Dodge v. Ford Motor Co., 170 N.W. 668, 684 (Mich. 1919). Over the years, this

shareholder wealth maximization norm has become the most fundamental concept in corporate

law and is firmly embedded in "the law of the most important American jurisdiction – Delaware."

Leo E. Strine, Jr., The Dangers of Denial: The Need for a Clear-Eyed Understanding of the Power

and Accountability Structure Established by the Delaware General Corporate Law, Univ. of

Penn., Inst. for Law & Econ., Research Paper No. 15-08, at 3 (Mar. 11, 2015) ("Strine, Dangers

of Denial").

       42.       As legendary Chicago school economist Milton Freedman succinctly put it,

"corporations have no higher purpose than maximizing profits for their shareholders." Milton

Friedman, Capitalism and Freedom (1962). More specifically, he stated:

           In a free‐enterprise, private‐property system, a corporate executive is an
       employee of the owners of the business. He has direct responsibility to his
       employers. That responsibility is to conduct the business in accordance with their
       desires, which generally will be to make as much money as possible while
       conforming to their basic rules of the society, both those embodied in law and those
       embodied in ethical custom.

Milton Friedman, The Social Responsibility of Business is to Increase its Profits, N.Y. Times Mag.

at 1 (Sept. 13, 1970).

       43.       Delaware corporate law has firmly embraced shareholder primacy. As former

Delaware Supreme Court Chief Justice Leo E. Strine, Jr. wrote:

       [A] clear-eyed look at the law of corporations in Delaware reveals that, within the
       limits of their discretion, directors must make stockholder welfare their sole end,


                                               - 15 -
             Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 19 of 50




       and that other interests may be taken into consideration only as a means of
       promoting stockholder welfare.

Strine, Dangers of Denial at 10. Thus, the directors of a Delaware corporation owe a fiduciary

duty to make their decisions looking solely to the best interests of the Company and its

shareholders.   Hence, the fundamental interest that directors must serve is enhancing and

protecting wealth for shareholders.

       44.      Delaware court decisions have strengthened the legal force behind the shareholder

primacy theory. For example, in In re Trados Inc. S'holder Litig., 73 A.3d 17 (Del. Ch. 2013), the

Delaware Chancery Court held that "the standard of fiduciary conduct calls for the board to

maximize the value of the corporation for the benefit of the common stock." Id. at 42 n.16.

Likewise, in eBay Domestic Holdings, Inc. v. Newmark, 16 A.3d 1 (Del. Ch. 2010), the Delaware

Court of Chancery held:

       The corporate form . . . is not an appropriate vehicle for purely philanthropic ends,
       at least not when there are other stockholders interested in realizing a return on their
       investment. . . . The "Inc." after the company name has to mean at least that. Thus,
       I cannot accept as valid . . . a corporate policy that specifically, clearly, and
       admittedly seeks not to maximize the economic value of a for-profit Delaware
       corporation for the benefit of its stockholders . . . .

Id. at 34 (emphasis in original). Further, the Delaware Chancery Court in Frederick Hsu Living

Tr. v. ODN Holding Corp., No. 12108-VCL, 2017 WL 1437308 (Del. Ch. Apr. 24, 2017), held

that "the fiduciary relationship requires that the directors act prudently, loyally, and in good faith

to maximize the value of the corporation over the long-term for the benefit of the providers of

presumptively permanent equity capital." Id. at *18.

       45.      The central tenet of shareholder primacy is therefore to ensure that corporate

Delaware directors act in the best interests of the corporation and its shareholders. A director who

deviates from this maxim is committing a breach of fiduciary duty for which he may be held liable.




                                                - 16 -
              Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 20 of 50




        Of course, it is true that the business judgment rule provides directors with wide
        discretion, and that it enables directors to justify by reference to long run
        stockholder interests a number of decisions that may in fact be motivated more by
        a concern for a charity the CEO cares about, or the community in which the
        corporate headquarters is located, or once in a while, even the company's ordinary
        workers, than long run stockholder wealth. But that does not alter the reality of
        what the law is. Dodge v. Ford and eBay are hornbook law because they make
        clear that if a fiduciary admits that he is treating an interest other than stockholder
        wealth as an end in itself, rather than an instrument to stockholder wealth, he is
        committing a breach of fiduciary duty.

Strine, Dangers of Denial at 20.

        A.      Racial and Ethnic Diversity Serves the Best Interests of Shareholders
                Because It Maximizes Shareholder Wealth

        46.     In 2015, McKinsey, one of the world's largest and most prestigious management

consulting firms, first observed a statistically significant connection between diverse leadership

and financial performance, finding that "[c]ompanies in the top quartile for racial/ethnic diversity

were 35 percent more likely to have financial returns above their national industry median."

Diversity Matters at 1. After examining proprietary datasets for 366 public companies, including

financial results and the composition of top management and boards, McKinsey found that

"diversity correlates with better financial performance," while the "reverse is also true, companies

in the bottom quartile in both gender and ethnicity underperformed the other three quartiles." Id.

at 3.

        47.     Moreover, the 2015 McKinsey report found that companies in the top quartile for

gender or racial and ethnic diversity are more likely to have financial returns above their national

industry median, while companies in the bottom quartile in these dimensions are statistically less

likely to achieve above-average returns:

            The analysis found a statistically significant relationship between a more
        diverse leadership team and better financial performance. The companies in the
        top quartile of gender diversity were 15 percent more likely to have financial returns
        that were above their national industry median. Companies in the top quartile of
        racial/ethnic diversity were 35 percent more likely to have financial returns above


                                                - 17 -
              Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 21 of 50




        their national industry median. Companies in the bottom quartile for both gender
        and ethnicity/race were statistically less likely to achieve above-average financial
        returns than the average companies in the dataset (that is, they were not just not
        leading, they were lagging). The results varied by country and industry.
        Companies with 10 percent higher gender and ethnic/racial diversity on
        management teams and boards in the US, for instance, had EBIT that was 1.1
        percent higher; in the UK, companies with the same diversity level had EBIT that
        was 5.8 percent higher. Moreover, the unequal performance across companies in
        the same industry and same country implies that diversity is a competitive
        differentiator that shifts market share towards more diverse companies.

Id. at 1.

        48.     In 2018, McKinsey updated its research and again found that more diverse firms

enjoy greater shareholder returns than less diverse firms, finding that ethnically diverse companies

are 35% more likely to financially outperform ethnically homogeneous ones. Vivian Hunt, Sara

Prince, Sundiatu Dixon-Fyle, & Lareina Yee, Delivering through Diversity, McKinsey &

Company,         at        8    (Jan.      2018)        ("Delivering      through       Diversity"),

http://www.insurance.ca.gov/diversity/41-ISDGBD/GBDExternal/upload/McKinseyDeliverDiv

201801-2.pdf. As McKinsey explained:

            We first established a positive, statistically significant correlation between
        executive team diversity and financial performance in our 2015 Why Diversity
        Matters report (using 2014 diversity data). We find this relationship persists in our
        expanded, updated, and global 2017 data set. In Why Diversity Matters we found
        that companies in the top quartile for gender diversity on their executive teams were
        15% more likely to experience above-average profitability than companies in the
        4th quartile. Almost exactly three years later, this number rose to 21% and
        continued to be statistically significant. For ethnic/cultural diversity, the 2014
        finding was a 35% likelihood of outperformance, comparable to the 2017 finding
        of a 33% likelihood of outperformance on EBIT margin, both statistically
        significant . . . .

Id. (footnotes omitted).

        49.     Addressing boardroom diversity in particular, the 2018 Delivering through

Diversity report found that "[e]thnic and cultural diversity's correlation with outperformance on

profitability was also statistically significant at Board level," making companies with greater



                                               - 18 -
             Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 22 of 50




ethnic and cultural board diversity 43% more likely to enjoy higher profits. Id. at 13. In other

words, diversity provides increased shareholder returns, which is in the best interests of the

corporation and its shareholders. As McKinsey further explained:

       We found that companies with the most ethnically/culturally diverse Boards
       worldwide are 43% more likely to experience higher profits. We also found a
       positive correlation between ethnic/cultural diversity and value creation at both the
       executive team and Board levels, though the relationship is not statistically
       significant. It may be the case that overall, the picture on top-team diversity
       globally is more complex due to significant geographic differences in the cultural
       contexts in which the companies we studied operate.

           Overall, our findings that ethnic and cultural diversity on executive teams
       continues to correlate strongly with company financial performance support the
       argument that there is value in promoting ethnic/cultural diversity in company top
       teams around the world. We hypothesize that, for companies, addressing the
       challenge of building an inclusive company culture across cultural differences
       could significantly strengthen organizational effectiveness. Further, ethnic/cultural
       diversity at the highest levels of company leadership could serve as a signal to
       employees and other stakeholders that the organization truly understands and
       values the community and customers that they serve.

Id.

       50.     And, in May 2020, McKinsey reported that "[t]he business case for inclusion and

diversity (I&D) is stronger than ever," finding "that companies in the top quartile outperformed

those in the fourth by 36 percent in terms of profitability in 2019," and that, "[f]or diverse

companies, the likelihood of outperforming industry peers on profitability has increased over time,

while the penalties are getting steeper for those lacking diversity." Diversity wins at 3-4. As

McKinsey explained:

           Diversity Wins is the third in a McKinsey series investigating the business case
       for diversity, following Why Diversity Matters (2015) and Delivering through
       Diversity (2018). This report shows not only that the business case remains robust,
       but also that the relationship between diversity on executive teams and the
       likelihood of financial outperformance is now even stronger than before. These
       findings are underpinned by our largest data set to date, encompassing 15 countries
       and more than 1,000 large companies.

                                         *      *       *


                                              - 19 -
             Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 23 of 50




           In the case of ethnic and cultural diversity, the findings are equally compelling.
       We found that companies in the top quartile outperformed those in the fourth by 36
       percent in terms of profitability in 2019, slightly up from 33 percent in 2017 and
       35 percent in 2014. And, as we have previously found, there continues to be a
       higher likelihood of outperformance difference with ethnicity than with gender.

                                         *        *      *

            This growing polarization between high and low performers is reflected in an
       increased likelihood of a performance penalty. In 2019, fourth-quartile companies
       for executive-team gender diversity were 19 percent more likely than companies in
       the other three quartiles to underperform on profitability. This is up from 15 percent
       in 2017 and nine percent in 2015. And for companies in the fourth quartile of both
       gender and ethnic diversity the penalty is even steeper in 2019: they are 27 percent
       more likely to underperform on profitability than all other companies in our data
       set.

Id. (footnote omitted).

       51.     These findings demonstrate that firms with greater diversity outperform their peers

by a significant margin. Diversity is in the best interests of a corporation and its shareholders.

Danaher recognizes this – at least on paper. In practice, however, this appears to be only virtue

signaling as Danaher remains one of the few large publicly traded companies in the United States

without a single male or female African American director.

VIII. MILLIONS IN POTENTIAL EXCESS SHAREHOLDER WEALTH
      SQUANDERED

       A.      The Danaher Board of Directors

       52.     Danaher enjoys the distinction of being one of only a handful of publicly traded

companies in the United States without an African American male or female director. The

members of the Danaher Board are:

      Thomas P. Joyce, Jr.                   Linda Hefner Filler                Teri List-Stoll




                                                - 20 -
             Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 24 of 50




       Walter G. Lohr, Jr.                 John T. Schwieters                 Elias A. Zerhouni




       Mitchell P. Rales                   Alan G. Spoon                      Jessica L. Mega




       Steven M. Rales                     Raymond C. Stevens                 Pardis C. Sabeti




       B.      Defendants' False and Misleading Statements About Diversity at
               Danaher

       53.     Publicly, Defendants, in pursuit of the accolades and awards that affirm true

diversity leadership, have falsely portrayed Danaher as a leader in diversity and as a company that

effectively promotes and achieves diversity at every level of the organization. Yet Defendants

have consistently evaded the opportunity to appoint an African American man or woman to

Danaher's Board.

               1.     False and Misleading Statements Concerning Danaher's
                      Commitment to Diversity on the Company's Website and in Its
                      Annual Reports

       54.     Defendants describe on the Company's website the pursuit and accomplishments of

what they call the "culture of 'and.'" 2018 Annual Report, Letter to Shareholders. It is, according

to Defendants, the workforce culture designed to make all employees feel like they belong, and

Defendants credit the success of the program to the Company's "leaders who live our Core Values

and embody our culture at Danaher." Id. Similarly, Defendants enthusiastically report on

Danaher's efforts and progress toward a diverse, inclusive workplace:

                                              - 21 -
             Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 25 of 50




              "We're passionate about recruiting, developing and retaining the most talented
               and diverse team possible." Shared Purpose and Core Values, Danaher
               Corporation, https://www.danaher.com/who-we-are/shared-purpose-core-values
               (last visited Aug. 26, 2020).

              "Our efforts around diversity and inclusion are among the important drivers of
               associate engagement, and we have made good progress on these fronts: over the
               last five years, our associate engagement score is up more than 2,000 basis
               points." 2019 Annual Report, Letter to Shareholders.

              "We have made tremendous progress toward this goal [of a better stronger Danaher]
               and are honored to be recognized as one of the Top 200 Best Employers for
               Diversity by Forbes. We are committed to improving on these initiatives and
               metrics over time so that we can continue to build an inclusive and fulfilling
               workplace for our associates." 2018 Annual Report, Letter to Shareholders.

              "Our Associate Resource Groups (ARGs) create opportunities for underrepresented
               individuals including women and people of color to connect personally and
               collaborate professionally – all in the spirit of achieving their highest potential.
               And we are honored to have been named to Forbes' list of Best Employers for
               Women (2019) and Best Employers for Diversity (2018 & 2019)." 2019 Annual
               Report, Letter to Shareholders.

              "Reflecting our continued commitment to diversity and inclusion, we've trained
               more than 3,000 managers globally on how to build inclusive and diverse teams
               and leaders . . . ." 2019 Proxy Statement at 13.

       55.     Despite multiple awards and recognitions for diversity in Danaher's workplace,

Defendants' efforts have conspicuously failed to result in the appointment of any African American

men or women to the Board and zero African American women to its executive leadership team.4

               2.      False and Misleading Statements Concerning Diversity in the
                       Company's Corporate Social Responsibility Reports

       56.     Defendants have caused the Company to publish a corporate sustainability report

("CSR or SR Report") each year. That report is designed to publicly report on the Company's

activities and their impact on the economy, the environment and society at large. It is also used to



4
       Danaher is headquartered in Washington D.C., which is the home of prestigious
universities, government agencies and workplaces. Washington D.C.'s population is also 47%
African American.


                                               - 22 -
                Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 26 of 50




promote the Company to its shareholders by describing how its policies are contributing positively

to such concerns. In these reports, Danaher highlights and repeats much of what is reported on its

website and in its annual reports, focusing on diversity and inclusion, particularly at the senior

executive leadership level. Specifically, the 2018 SR Report states:

                 "A diverse and inclusive workforce strengthens Danaher and ensures the best
                  team continues to win. We are working to support an inclusive culture in which
                  every associate feels they belong. We believe that by building and maintaining a
                  culture rooted in inclusive values . . . ." 2018 SR Report at 19.

                 "We seek out a wide range of unique experiences, perspectives and talents,
                  ensuring that diverse voices and viewpoints are heard and celebrated." 2016-17
                  CSR Report at 10.

          57.     Danaher also reports that it has created five North American Associate Resource

Groups ("ARGs"): African Descent & Friends, Asian Descent & Friends, Latinx & Friends,

LGBTQ & Friends, Women & Friends. In 2018, the Company reported on its launch: "We

strongly believe that the best team is a diverse team that reflects the global community we serve."

2019 SR Report at 4.

          58.     Finally, the 2019 SR Report confirms that the Board specifically plays a role in the

Company's overall diversity approach:

              Danaher's Board of Directors reviews and provides input on Danaher's D+I
          strategy annually. The Board of Directors also has opportunities, throughout the
          year, to engage directly in D+I programming. In 2019, three members of our Board
          of Directors participated in a roundtable discussion during the Danaher Women's
          Accelerator Summit.

Id. at 28.

          59.     Notably, Danaher declined to disclose its diversity representation statistics. Id. at

30.5



5
          As of the date of this pleading, Danaher has not yet published its 2020 Sustainability
Report.


                                                 - 23 -
             Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 27 of 50




               3.     False and Misleading Statements Concerning Danaher's
                      Commitment to Diversity in the Company's Proxy Statements

       60.     In addition to misrepresentations across the Company's website, the Company's

purported commitment to diversity is repeated to shareholders in its Proxy Statements. The

Company's Proxy Statements convey an explicit absence of intention to build a diverse Board, as

Defendants make clear that the commitment to the "culture of 'and'" does not extend beyond (or

above) its workforce of associates and, indeed, stops short of its Board of Directors, for which

there exists no policy, formal or informal, with respect to the identification, selection or

consideration of specific African American nominees. Instead, the diversity of the Board overall

is only a matter of "consideration" when evaluating nominees:

       The Board does not have a formal or informal policy with respect to diversity but
       believes that the Board, taken as a whole, should embody a diverse set of skills,
       knowledge, experiences and backgrounds appropriate in light of the Company's
       needs, and in this regard also subjectively takes into consideration the diversity
       (with respect to race, gender and national origin) of the Board when considering
       director nominees. The Board does not make any particular weighting of diversity
       or any other characteristic in evaluating nominees and directors.

See Danaher Corporation, Proxy Statement (Sch. 14A) (Apr. 1, 2016) ("2016 Proxy Statement")
at 23; Danaher Corporation, Proxy Statement (Sch. 14A) (Mar. 31, 2017) ("2017 Proxy Statement)
at 5; Danaher Corporation, Proxy Statement (Sch. 14A) (Mar. 28, 2018) ("2018 Proxy Statement")
at 5; 2019 Proxy Statement at 5; 2020 Proxy Statement at 5.6


6
  Danaher has also publicized on its website the progress of its subsidiary, Radiometer, in
promoting women directors in Denmark. That progress was indeed compelled by the Denmark
Gender Act. Radiometer's Gender Diversity in Top Management, Danaher Corporation,
https://www.Danaher.com/news/feature-story/radiometers-gender-diversity-top-management
(last visited Aug. 26, 2020):

          Over the last four years in Denmark, more directorships and management
       positions have been filled by women. The Danish act on gender equality in
       management has been a good framework for this development, according to the
       Confederation of Danish Industry (DI).

           Long before this act was passed in Denmark, Radiometer, who manufactures
       measuring instruments to the health care sector, has made a conscious effort to get
       an equal representation of men and women in their top management positions.


                                             - 24 -
             Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 28 of 50




       61.     Despite the stated absence of intention to create an ethnically diverse Board that

includes African Americans, the Board actively considers Board Refreshment during that process,

stating that as part of that process it will evaluate the "appropriate range of backgrounds" when

identifying and evaluating prospective nominees:

       Board Refreshment

          As part of its process for identifying and evaluating directors and director
       nominees and ensuring an appropriate range of backgrounds and expertise, our
       Board actively considers Board refreshment. Supported by the Nominating and
       Governance Committee, the Board seeks to thoughtfully balance the knowledge
       and experience that comes from longer-term Board service with the fresh ideas,
       energy and new domain expertise that can come from adding new directors.

2017 Proxy Statement at 5-6.

       62.     The "appropriate range of backgrounds," however, has conspicuously excluded

African American people from serious consideration and nomination to the Board. The Proxy

Statements were also materially misleading because they failed disclose and acknowledge the

impact, as applied, of Danaher's intentional decision not to adopt policies consistent with its stated

efforts to produce a diverse and inclusive workforce and exclude those efforts from building

diversity on the Board. Discussion of the impact would have been highly material to Danaher

shareholders and their decisions regarding whether to re-elect the Board nominees and vote in

favor or against such re-election. Diversity and inclusion are valued very highly by shareholders




           "It is no secret that we like diversity," says Henrik Schimmell, President of
       Radiometer. "For us diversity is not only about gender, but it is a good place to
       start. The more diverse we are, the better we function as a team."

            Radiometer is a good example of the development moving in the right direction
       when it comes to distributing Danish management positions more evenly between
       genders. More women are becoming part of the board and management teams of
       Danish companies, a new analysis from DI shows. Schimmell thinks that the act
       with the objective to make more women join Danish boards is a good tool, and that
       it sends a good signal.


                                                - 25 -
               Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 29 of 50




and purportedly by Defendants. The false Proxy Statements therefore harmed the Company by

interfering with the mechanism for informing shareholders and electing directors to the Danaher

Board.

                 4.     The Statements About Danaher's Racial and Ethnic Diversity
                        Were Knowingly False

         63.     Danaher is not a leader in diversity and inclusion. In 2020, Danaher still does not

have a single African American on its Board. The Company's senior executive ranks include one

African American man and zero African American women.

         64.     Moreover, the representation in the 2016 and 2020 Proxy Statements that Danaher

believes it is important to consider diversity in gender, race and national origin is misleading

because a reasonable reading of the Proxy Statements conveys that the Company is actively

seeking to achieve diversity on its Board. But the fact remains that Danaher has no African

American Board members, and no African American has served on Danaher's Board since at least

2015. The undisclosed truth is, therefore, that while Danaher may maintain a policy that states it

is attempting to bring racially diverse candidates into its director nominee pool, it either has no

intention of actually nominating such persons to its Board or is engaged in efforts to thwart the

nomination of such persons and prefers applicants other than African Americans in the pool.

         C.      The Nominating and Governance Committee's Role in the
                 Perpetuation of Danaher's Non-Racially Diverse Board

         65.     The Charter of the Nominating and Governance Committee states that the

Committee is responsible for developing and leading the process for identifying individuals

qualified to become Board members, making recommendations to the Board regarding all

nominees for Board membership, and reviewing and considering candidates for election as

directors submitted by shareholders. See 2019 Proxy Statement at 5. At all relevant times,

defendants Filler, Lohr, Schwieters, and Zerhouni served on the Nominating and Governance


                                                - 26 -
             Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 30 of 50




Committee of the Danaher Board. But rather than uphold Danaher's commitment to develop

diverse leaders at "all levels" of the Company and in the selection criteria for new board members,

Filler, Lohr, Schwieters, and Zerhouni chose instead to perpetuate Danaher's exclusion of African

American directors under the pretext that the existing members constitute a "diverse" board.

Danaher has no policy in place requiring the consideration of African American men or women

for appointment to its Board, but instead claims to merely "take[] into consideration" race and

gender "in light of the Company's needs." See id. Consequently, many qualified African American

candidates who would have allowed Danaher and its shareholders to benefit from the perspectives

of an African American on the Danaher Board have been excluded from consideration.

       66.     Further, Defendants' statements in the Proxy Statements, coupled with the

Company's often cited programs designed to build a diverse workplace, suggest to the public and

Danaher shareholders that Danaher actively promotes "diversity and inclusion" and the

development of diverse leaders at "all levels of our organization." 2019 Annual Report at 8; 2016-

17 CSR Report at 10. But, in fact, Defendants have made no real effort to promote racial diversity

on the Board. In 2020, Danaher has earned the ignominious distinction of being one of the

remaining large publicly traded companies without a single African American director.

       D.      Danaher's Majority Voting Rule, as Applied, Discourages the
               Nomination of Ethnic Minorities and African Americans to the Board

       67.     Danaher's 2019 and 2020 Proxy Statements state that the Company's bylaws and

corporate governance policies provide for a majority voting standard in uncontested elections of

directors. Therefore, "[i]n uncontested elections, our directors must be elected by a majority of

the votes cast, and an incumbent director who fails to receive such a majority automatically tenders

his or her resignation." 2019 Proxy Statement at 7; 2020 Proxy Statement at 7. But Danaher's

facially neutral majority voting rule, as applied by Defendants, operates to entrench current

directors in office and thus prevents the necessary "refreshment" that would allow African

                                               - 27 -
             Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 31 of 50




Americans to receive an opportunity to be fairly considered for nomination and appointment to the

Danaher Board. As a result, the application of the Company's corporate governance policies by

Defendants has enabled them to prevent ethnic diversity on the Board.

       68.     Moreover, each of the Proxy Statements was materially misleading because each

failed to disclose that the effect of the majority voting rule, as applied by Defendants, inhibited the

fair and honest consideration of an African American person for appointment/election to the

Danaher Board. These omissions were material to shareholders' decisions regarding whether to

re-elect the incumbent directors at the annual meeting. The misleading Proxy Statements harmed

the Company by interfering with the mechanisms for the election of directors by shareholders. As

a result of the false or misleading statements in the Proxy Statements, Danaher shareholders voted

to elect or re-elect Defendants to the Board.

       E.      The Absence of Term Limits Discourages the Nomination of African
               American Men or Women to the Board

       69.     Danaher's Corporate Governance Charter states that the Company does not have

term limits for directors. But the unstated purpose and impact of the lack of term limits at Danaher

is to entrench current directors in office, which effectively prevents African American men and

women from fair and honest consideration, let alone appointment, to the Danaher Board. To

attempt to justify this position, Defendants have effectively resisted efforts to appoint new

members to the Board by claiming that individuals who have served on the Danaher Board for, in

some cases, over a decade, including defendants Filler, Lohr (35 years), M. Rales (35 years), S.

Rales (35 years), Schwieters (15 years), Spoon (19 years) and Zerhouni (11 years), have experience

and perspective to continue to guide the Company. See 2019 Proxy Statement at iv.

       70.     In truth, however, longer tenured directors do not serve the best interests of the

corporation, as demonstrated by leading academics and professionals in the field of best corporate

governance principles. See, e.g., Jon Lukomnik, Board Refreshment Trends at S&P 1500 Forums,

                                                - 28 -
             Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 32 of 50




Harvard      Law    School     Forum      on    Corporate      Governance      (Feb.    9,    2017),

https://corpgov.law.harvard.edu/2017/02/09/board-refreshment-trends-at-sp-1500-firms.

       71.     Defendants' failure to adopt director term limits or nominate African American men

or women to the Board portrays an improper and far-too-long-unchallenged pretext for effectively

denying Danaher shareholders the benefit of a fair and honest opportunity to be seriously

considered for a seat on the Danaher Board. This has harmed Danaher and its shareholders by

allowing Defendants to perpetuate a lack of racial diversity on the Danaher Board (and on

Danaher's senior executive leadership team).

       72.     Moreover, the Proxy Statements were false and misleading because they did not

disclose the effect, as applied, of Danaher's lack of term limits. These omitted facts, had they been

disclosed, would have been highly material to Danaher shareholders' decisions regarding whether

to re-elect the Board nominees and vote in favor or against the "say on pay" executive

compensation proposals. Diversity and inclusion are valued very highly by shareholders. The

false Proxy Statements harmed the Company by interfering with the mechanism for electing

directors to the Danaher Board. As a result of the false or misleading statements in the Proxy

Statements, Danaher shareholders voted to re-elect Defendants to the Board each year.

       F.      Defendants Have Enriched Themselves at the Expense of Danaher's
               Shareholders by Making Misleading Statements About Danaher's
               Commitment to Diversity

       73.     At all relevant times, directors Filler, Lohr, Schwieters and Zerhouni served on the

Nominating and Corporate Governance Committee of the Danaher Board. But rather than uphold

Danaher's "continued commitment to diversity and inclusion," the selection criteria for new Board

members merely "takes [diversity] into consideration" in selecting nominees and, as evidenced by

the Board make-up and nominations, perpetuates the continuing absence of African American

directors under the pretext that the existing members constitute a diverse board. See 2019 Proxy


                                               - 29 -
              Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 33 of 50




Statement at 5, 13; 2020 Proxy Statement at 5. Consequently, many qualified African American

potential candidates/nominees who would have allowed Danaher and its shareholders to benefit

from the perspectives of an African American on the Danaher Board have been overlooked and

thus excluded from consideration. The following chart sets forth the compensation earned by

Danaher directors in 2019:

        Name              Fees Earned or      Stock Awards ($)   Option Awards        Total ($)
                          Paid in Cash ($)

  Linda Heffner Filler   $0                  $245,120            $89,958         $335,078
  Thomas P. Joyce        $1,300,000          $6,842,328          $5,476,607      $13,618,935
  Teri List-Stoll        0                   $209,120            $89,958         $299,078
  Walter G. Lohr         $138,000            $89,120             $89,958         $317,078
  Mitchell P. Rales              -                  -                               -
  Steven M. Rales                -                  -                               -
  Alan G. Spoon          $0                  $209,120            $89,958         $299,078
  Raymond           C.   $0                  $209, 120           $89,958         $299,078
  Stevens
  Elias A. Zerhouni      $0                  $245,120            $89,958         $335,078
  Jessica L. Mega        $15,781             $46, 553            $42,672         $105,006
  Pardis C. Sabeti       $0                  $62,334             $42,672         $105,006

2020 Proxy Statement at 16, 40 (footnotes omitted).

IX.     MINORITY MAJORITY DEMOGRAPHIC SHIFTS AND EMERGING
        TECHNOLOGIES URGENTLY CALL FOR AFRICAN AMERICANS ON
        CORPORATE BOARDS OF DIRECTORS

        74.     The United States is in the midst of a well-documented minority-majority

changeover. At the same time, the more widespread availability of new technologies, like

algorithms, linked with Artificial Intelligence ("AI") and Big Data, is creating the potential for

their use as 21st century tools of racism. These shifts in American culture and commerce and their

attendant challenges – and potential perils – reinforce the urgency for African Americans on

corporate boards of directors.

        75.     As Axios reported on April 29, 2019, "[b]y 2045, the U.S. as a whole is projected

to become majority minority. And the changes are already underway: non-white Americans are

now the majority of the population in four states, as well as in the most prosperous and powerful


                                                 - 30 -
                Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 34 of 50




U.S. cities."     Stef W. Kight, America's minority majority future, Axios (Apr. 19, 2019),

https://www.axios.com/when-american-minorities-become-the-majority-d8b3ee00-e4f3-4993-

8481-93a290fdb057.html. For companies unable to adapt, this shift is potentially an existential

threat:

          In recent years, the corporate world has had endless conversations about the
          importance of diversity, first positioning it as a moral imperative and then making
          the business case. Many companies and executives have repeatedly pledged their
          commitment to diversity and inclusion efforts, often with little to show for it. Soon
          they'll have no choice but to act.

                                            *      *       *

              All this means that in the coming decades, businesses that have given lip service
          to promoting diversity will likely have to widen their hiring pipelines, out of sheer
          necessity.

                                            *      *       *

              "If there's an unwillingness to revamp the culture to meet the needs and desires
          of this changing workforce, then those companies are going to be left behind . . . .
          Talent is going to shift over to a lot of these smaller, more disruptive, more nimble
          companies."

Pavithra Mohan, How the end of the white majority could change office dynamics in 2040, Fast

Company (Jan. 27, 2020), https://www.fastcompany.com/90450018/how-the-end-of-the-white-

majority-could-change-office-dynamics-in-2040; see also William H. Frey, The US will become

'minority       white'   in    2045,    Census      projects,   Brookings      (Mar.     14,      2018),

https://www.brookings.edu/blog/the-avenue/2018/03/14/the-us-will-become-minority-white-in-

2045-census-projects/.

          76.     And diverse directors are no more urgently needed than in the technology sector,

including biotechnology and life sciences, where African Americans remain significantly

underrepresented. With the growing acknowledgment that new facially neutral technologies, like

AI and Big Data, can reinforce racial stereotypes and systemic racism against African American




                                                 - 31 -
              Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 35 of 50




people and ethnic minorities, the urgency for African Americans in director and executive

leadership roles is even more acute.

        77.      Experts agree that diversity can create an effective defense against these tools of

progress becoming instruments that execute the levers of institutional racism. A recent June 18,

2020 report to the United Nations Human Rights Council on emerging digital technologies and

discrimination found that "[e]merging digital technologies driven by big data and artificial

intelligence are entrenching racial inequality, discrimination and intolerance, a UN human rights

expert said today, calling for justice and reparations for affected individuals and communities."

Emerging digital technologies entrench racial inequality, UN expert warns, United Nations

Human         Rights,   Office     of    the    High      Commissioner        (July    15,      2020),

https://www.ohchr.org/EN/NewsEvents/Pages/DisplayNews.aspx?NewsID=26101&LangID=E.

        78.      Specifically, the report authored by E. Tendayi Achiume, a United Nations Special

Rapporteur on racism and independent United Nations human rights expert, concluded that

"[t]echnology produced in such fields that disproportionately exclude women, racial, ethnic and

other minorities is likely to reproduce these inequalities when it is deployed," and that "[p]roducing

technology that works within complex social realities and existing systems requires understanding

social, legal and ethical contexts, which can only be done by incorporating diverse and

representative perspectives as well as disciplinary expertise."

            Emerging digital technology sectors, such as those in Silicon Valley, are
        characterized by a "diversity crisis" along gender and race lines, especially at the
        highest levels of decision-making. According to an important study of the field,
        "currently, large scale AI systems are developed almost exclusively in a handful of
        technology companies and a small set of elite university laboratories, spaces that in
        the West tend to be extremely white, affluent, technically oriented, and male. These
        are also spaces that have a history of problems of discrimination, exclusion, and
        sexual harassment." The study further finds that "this is much more than an issue
        of one or two bad actors: it points to a systematic relationship between patterns of
        exclusion within the field of AI and the industry driving its production on the one



                                                - 32 -
             Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 36 of 50




       hand, and the biases that manifest in the logics and application of AI technologies
       on the other."

E. Tendayi Achiume, Racial discrimination and emerging digital technologies: a human rights

analysis, Human Rights Council, ¶17 (June 18, 2020), https://www.ohchr.org/EN/HRBodies

/HRC/RegularSessions/Session44/Documents/A_HRC_44_57_AdvanceEditedVersion.docx

(footnotes omitted). In an April 2019 report, New York University's AI Now Institute echoed

strikingly similar concerns, stating:

       Systems that use physical appearance as a proxy for character or interior states are
       deeply suspect, including AI tools that claim to detect sexuality from headshots,
       predict "criminality" based on facial features, or assess worker competence via
       "micro-expressions." Such systems are replicating patterns of racial and gender
       bias in ways that can deepen and justify historical inequality. The commercial
       deployment of these tools is cause for deep concern.

Sarah Meyers West, Meredith Whittaker & Kate Crawford, Discriminating Systems: Gender,

Race, and Power in AI, AI Now Institute, at 3 (Apr. 2019), https://www.ainowinstitute.org/

discriminatingsystems.pdf (footnotes omitted).

       79.     Outside the academy, examples of technologies utilizing algorithms linked with AI

that promote increased risks of racism abound. For example, on October 2019, The Washington

Post reported on a "[a] widely used algorithm that predicts which patients will benefit from extra

medical care dramatically underestimates the health needs of the sickest black patients, amplifying

long-standing racial disparities in medicine."

          The problem was caught in an algorithm sold by a leading health services
       company, called Optum, to guide care decision-making for millions of people. . . .

           Correcting the bias would more than double the number of black patients
       flagged as at risk of complicated medical needs within the health system the
       researchers studied, and they are already working with Optum on a fix. When the
       company replicated the analysis on a national data set of 3.7 million patients, they
       found that black patients who were ranked by the algorithm as equally as in need
       of extra care as white patients were much sicker: They collectively suffered from
       48,772 additional chronic diseases.

                                         *         *      *

                                                 - 33 -
               Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 37 of 50




             Machines increasingly make decisions that affect human life, and big
         organizations – particularly in health care – are trying to leverage massive data sets
         to improve how they operate. They utilize data that may not appear to be racist or
         biased but may have been heavily influenced by longstanding social, cultural and
         institutional biases – such as health-care costs. As computer systems determine
         which job candidates should be interviewed, who should receive a loan or how to
         triage sick people, the proprietary algorithms that power them run the risk of
         automating racism or other human biases.

                                            *      *       *

             "I am struck by how many people still think that racism always has to be
         intentional and fueled by malice. They don't want to admit the racist effects of
         technology unless they can pinpoint the bigoted boogeyman behind the
         screen . . . ."

Carolyn Y. Johnson, Racial bias in a medical algorithm favors white patients over sicker black

patients, Wash. Post (Oct. 24, 2019), https://www.washingtonpost.com/health/2019/10/24/racial-

bias-medical-algorithm-favors-white-patients-over-sicker-black-patients/.

         80.     "The problem with algorithms is that they are 'inherently racist' . . . ." Samara Lynn,

Artificial Intelligence and Algorithms: 21st Century Tools for Racism, Black Enterprise (Apr. 30,

2019),           https://www.blackenterprise.com/racism-of-artificial-intelligence-and-algorithms/.

"'Algorithmic decision-making is based on historical data . . . . A system will look at, for example,

how many people were evicted in Bed-Stuy [a Brooklyn neighborhood] over the last 10 years.

When you are going for an apartment and then when your landlord does a credit check, if you're

black and it says there were historically huge amounts of evictions [among the black community],

then you may not get the apartment.'" Id.

         81.     These previously, perhaps, unidentified risks associated with AI and automation

can readily translate into enterprise risks for corporations and their boards of directors and

leadership teams. In April 2019, for example, the U.S. Housing and Urban Development ("HUD")

agency sued Facebook for housing discrimination because its ad-targeting technology allegedly

allowed property owners to target their properties to Facebook users based on race and other


                                                 - 34 -
              Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 38 of 50




factors. Kaya Yurieff, HUD charges Facebook with housing discrimination in ads, CNN Business

(Mar.    28,    2019),    https://www.cnn.com/2019/03/28/tech/facebook-hud-ad-discrimination/

index.html. As HUD Secretary Ben Carson stated: "'Facebook is discriminating against people

based upon who they are and where they live . . . . Using a computer to limit a person's housing

choices can be just as discriminatory as slamming a door in someone's face.'" Id. African

American directors can help companies recognize and avoid these and other critical risks around

AI and algorithmic decision-making that can result in potentially massive exposure to untoward

ills, including, among other things, legal liability, destroyed customer relationships, negative

publicity and reputational harm, top-talent flight, and costly workforce turnover.

        82.     The demographic shifts and technological advancements currently underway are

and will continue to impact America's publicly traded corporations. If these vital engines of

American economic growth cannot adjust, these shifts may become existential threats to their

abilities to continue as going concerns. Racially and ethnically diverse directors and executives

reflect these changes, and their diverse backgrounds, experiences, perspectives, and skills can help

corporate boards of directors successfully navigate the minority-majority changeover and the

threat posed by AI and similar technologies becoming 21st century tools of racism and oppression.

Despite the multi-fold benefits to the Company and its shareholders, Defendants have instead

chosen to exclude African Americans from the Danaher Board. By doing so, they are breaching

their fiduciary duty to act in the best interests of Danaher and its shareholders.

X.      DERIVATIVE ALLEGATIONS

        83.     Plaintiff incorporates ¶¶1-82.

        84.     Plaintiff brings this action for the benefit of Danaher to redress injuries suffered,

and to be suffered, by Danaher due to defendants' breaches of fiduciary duty and violations of law.

Plaintiff will adequately and fairly represent the interests of Danaher in enforcing and prosecuting


                                                 - 35 -
             Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 39 of 50




these derivative claims. Danaher is named as a nominal defendant in this action. This is not a

collusive action to confer jurisdiction on this Court that it would otherwise lack.

       85.     The Danaher Board has 11 members: Defendants Filler, Joyce, List-Stoll, Lohr,

M. Rales, S. Rales, Schwieters, Spoon, Zerhouni and non-defendant directors Sabeti and Mega. A

pre-suit demand on the Danaher Board to commence this action is excused as futile.

       86.     Defendants' unwillingness to nominate any African American men or women to

serve on the Board at Danaher since 2015, despite 56 opportunities to achieve their stated diversity

objectives, is antithetical to their fiduciary duty to act in the best interest of the Company and its

shareholders. It also belies the truthfulness of Defendants' claim that "[w]e strongly believe that

the best team is a diverse team that reflects the global community we serve." 2019 SR Report at

4.

       87.     The failure to nominate African American directors is not due to a shortage of

African American candidates. But rather, it is because Defendants' failure to exert their will is not

consistent with the Company's public statements and because of a failure to speak candidly about

achieving diversity at Danaher. African Americans are proven leaders in every segment of the

armed forces and the academy, business and industry, entertainment and sports, healthcare and

science, religion, and innovation and technology. Yet today, in 2020, there are no African

Americans on Danaher's Board, despite Defendants' public proclamations about building diverse

leaders at all levels of the Company. The combination of these factors amounts to a breach of their

fiduciary duty to act in the best interests of the Company and its shareholders. Research confirms

that more diverse firms outperform their less diverse counterparts. Hence, the absence of a single

African American on the Danaher Board has impaired, and continues to impair, corporate wealth

at Danaher. In this case, Defendants' apparent hostility to the nomination of African American




                                                - 36 -
             Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 40 of 50




director candidates is sufficient reason to doubt that Defendants could fairly and objectively

consider a pre-suit demand.

       88.     More specifically, at Danaher, the members of the Board serve for a period of one

year at a time. Thus, in every year, up to 11 board seats become available to be potentially filled

with an African American director candidate.            Over a five-year period, Defendants had

approximately 56 unique opportunities to nominate an African American director candidate to

Danaher's Board. But every time they chose not to do so. Today, in 2020, zero African Americans

serve on the Danaher Board, and zero African Americans have even been nominated to Danaher

Board since at least 2015. Yet, during this same time period, the Company's Proxy Statements,

corporate sustainability reports and website postings reveal that Defendants made, or were causing

Danaher to make, public statements affirming Defendants' commitment to diversity and holding

Danaher out as a company that actively promotes and achieves measurable diversity objectives.

       89.     A director must speak the entire truth whenever he or she undertakes to say

anything on behalf of the corporation.       A director likewise must act consistent with the

corporation's stated initiatives, policies and programs designed to promote diversity and inclusion.

Here, the overall false and misleading nature of Defendants' statements that Danaher values

diversity at all levels and portraying Danaher as a company that promotes and achieves measurable

diversity objectives are belied by the irrefutable fact that, today, in 2020, there are zero African

Americans on Danaher's Board, and none have even been nominated, much less served, on

Danaher's Board since at least 2015. With respect to falsity, these dismal results speak for

themselves in light of Defendants' very public statements in support of achieving diversity at the

very top of Danaher.

       90.     Absent Danaher's widely disseminated stated diversity objectives, Defendants'

failure to nominate or seat an African American director on the Danaher Board would still be


                                               - 37 -
             Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 41 of 50




unacceptable. But that is not the situation here. Far from remaining silent on the topic of diversity

and inclusion, Defendants publicly affirmed Danaher's commitment to diversity and publicly

positioned the Company as a leader in diversity to gain competitive and commercial advantage.

Danaher's shareholder reports and sustainability reports echo the same thing: Danaher affirms,

supports and is achieving racial diversity at all levels of the organization.

       91.     But Defendants have not actually sought the racial or ethnic diversity in the

boardroom that would have been in alignment with their public representations. Over the course

of the last five years there have been up to 56 unique opportunities for the longest serving director

defendant to select an African American director candidate for the Danaher Board. Yet, as of

today, there are still no African American directors at Danaher. Thus, despite their public

representations supporting diversity at the top, Defendants have either failed to include African

Americans from the pool of candidates for nomination to Danaher's Board or, alternatively, but

equally damning, Defendants have rejected every African American director candidate that was in

the pool or was considered over the last five years. Whether the former or the latter, the fact is

Defendants have breached their fiduciary duty of loyalty to Danaher and its shareholders.

       92.     Danaher is headquartered to one of the most economically vibrant and ethnically

diverse locations in the world – Washington, D.C. Danaher is also located in close proximity to

some of the world's most prestigious academic and scientific institutions, including Georgetown

University, American University, Howard University, George Washington University, and Johns

Hopkins University, whose alumni and faculty have become leaders in medicine, education, and

government. They are top executives of Fortune 500 companies, leaders of major law and

lobbying firms, and even a 2020 candidate for the Vice Presidency of the United States of America.

Their alumni and faculty are African American men and women too. Hence, Defendants' failure

to nominate an African American to the Danaher Board, despite their access to an extraordinarily


                                                - 38 -
             Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 42 of 50




talented pool of potential director candidates, exposes the falsity of their stated intention to

promote diversity at the top of Danaher, rendering their public statements affirming the value of

diversity materially false and misleading when made. Indeed, other large multinational

corporations, including key Danaher competitors Corning and Thermo Fisher Scientific, have

managed to nominate and appoint African Americans to their boards of directors. See Corning

Board of Directors; Thermo Fisher Board of Directors.

       93.     These companies presently enjoy the benefits of the demographic and cognitive

diversity that African American directors bring to boards of directors. But not Danaher. There

are still zero African American men or women on the Board, despite numerous opportunities for

Defendants to achieve this goal.

       94.     The case for racial and ethnic diversity in the boardroom is now overwhelming. In

2018, McKinsey found "that companies with the most ethnically/culturally diverse Boards

worldwide are 43% more likely to experience higher profits." Delivering through Diversity at 13.

As a result, Defendants have failed to act in the best interests of the Company and its shareholders

by shunning African American director candidates. The Company and its shareholders have been

injured because they have been wrongfully denied the benefits of the diversity of background,

experience and perspectives that African American directors would have provided.

       95.     Consequently, as detailed in the facts alleged above, Defendants each face a

substantial likelihood of liability for breach of fiduciary duty and violations of the federal proxy

laws. Where, as here, a majority of the directors face a substantial likelihood of liability based on

the face of the complaint, with the particularized facts alleged taken as true, a pre-suit demand is

excused as futile.

       96.     The business judgment rule is not a litigation bar that shields Defendants from

substantial liability for false statements about their commitment to diversity and the absence of


                                               - 39 -
              Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 43 of 50




African Americans on Danaher's Board. And its application in this case could accentuate the harm

already done by Defendants' false statements.           In this time of reckoning, even the oldest

assumptions, doctrines, and premises should be revisited. The business judgment rule, a doctrine

providing judicial deference to the decisions of corporate directors, a cohort whose numbers

historically, and today, remain underrepresented by people of color, is no exception. It is a form

of privilege historically enjoyed only by mostly all-white boards of directors affirming corporate

directors' power and prestige in society for over a century. Today, in 2020, the business judgment

rule should fall far short of immunizing directors for actions that deny racial and ethnic minorities

from the full opportunity for consideration, nomination and membership on boards of directors.

Especially where, as here, the Defendants publicly represented Danaher as building diverse leaders

throughout its organization and as a Company that achieves measurable diversity objectives. But,

in fact, for at least five years, no African American has been nominated, let alone seated, on the

Danaher Board under the director selection criteria as applied by Defendants (and, in some cases,

their predecessors).

        97.     Today, in 2020, leaders in the judiciary systems are in the process of examining

their historical practices, policies and procedures for unconscious bias that may unfairly

discriminate against racial minorities or support historical systems of racism. See, e.g., Mike

Scarcella, "Our Moral Imperative": Washington State Justices Issue Open Letter Confronting

Racial Injustice, Nat. L. J. (June 5, 2020), https://www.law.com/nationallawjournal/

2020/06/05/our-moral-imperative-washington-state-justices-issue-open-letter-confronting-racial-

injustice/.

        98.     Commentators and experts on diversity and inclusion agree. "Proclamations about

racial inequality and injustice are only the beginning. This must be followed by consistent efforts

and actions that are measurable and demonstrable. Corporations that advocate for equality and


                                               - 40 -
               Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 44 of 50




justice should at the very least have a boardroom that demonstrates this." Patricia Lenkov, Beyond

Commitment: Improving Black Leadership In Corporate America, Forbes (June 7, 2020),

https://www.forbes.com/sites/patricialenkov/2020/06/07/beyond-commitment-improving-black-

leadership-in-corporate-america/#4dd729ec257d.

        99.      In sum, Defendants' dereliction of their fiduciary duties to speak honestly about

Danaher's commitment to diversity and maximize corporate value is not in the best interests of the

Company and its shareholders. Given the gravity of the claims, there is ample reason to doubt that

Defendants can adequately detach themselves from not just the facts alleged, but also from the

financial, social and reputational dynamics at play, to fairly consider a pre-suit demand. Without

full confidence in Defendants' ability, individually and collectively, to evaluate a pre-suit demand

with disinterest, impartiality and objectivity, and without concern for any personal considerations,

financial or otherwise, a pre-suit demand on the Danaher Board to commence this action is excused

as futile.

        100.     Plaintiff has not made any demand on Danaher shareholders to institute this action

since such demand would be a futile and useless act for the several reasons. First, Danaher is a

publicly traded company with more than 693 million shares outstanding as of February 6, 2020,

held by hundreds or thousands of individuals and entities spread throughout the country. Second,

making demand on such a number of shareholders spread throughout the country would be

impossible for plaintiff who has no way of finding out the names, addresses, or phone numbers of

shareholders. Third, making demand on all shareholders would force plaintiff to incur significant

expenses, assuming all shareholders could be individually identified.

XI.     COUNT I

Against All Defendants for Breach of Fiduciary Duty

        101.     Plaintiff incorporates ¶¶1-100.


                                                   - 41 -
              Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 45 of 50




       102.     Defendants owed and owe Danaher fiduciary obligations. By reason of their

fiduciary relationships, Defendants owed and owe Danaher the highest obligation of loyalty, good

faith, due care, oversight, and candor.

       103.     Defendants violated and breached their fiduciary duties of loyalty, good faith, due

care, oversight, and candor.

       104.     Specifically, each of Defendants, in breach of their fiduciary duties of care, loyalty

and good faith, intentionally or recklessly caused the Company to disseminate to Danaher

shareholders materially misleading and inaccurate information through, among other things, the

SEC filings and other public statements and disclosures detailed herein. Defendants had actual

knowledge of their misrepresentations and omissions of material fact or acted with reckless

disregard for the truth in failing to ascertain and disclose such facts, even though such facts were

available to them.

       105.     As a direct and proximate result of Defendants' conscious failure to perform their

fiduciary obligations, Danaher has sustained significant damages. As a result of the misconduct

alleged herein, Defendants are liable to the Company. Defendants breached their fiduciary duties

owed to Danaher and its shareholders by willfully, consciously, and/or intentionally failing to

perform their fiduciary duties to act in the best interests of Danaher and its shareholders to

maximize corporate value.

XII.   COUNT II

Against All Defendants for Unjust Enrichment

       106.     Plaintiff incorporates ¶¶1-100.

       107.     By their wrongful acts and omissions, Defendants were unjustly enriched at the

expense of and to the detriment of Danaher. Defendants were unjustly enriched by their receipt of

compensation while breaching their fiduciary duties owed to Danaher.


                                                  - 42 -
              Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 46 of 50




       108.     Plaintiff, as a representative of the Company, seeks restitution from Defendants and

seeks an order of this Court disgorging all profits, benefits, and other compensation obtained by

Defendants, and each of them, as a result of their wrongful conduct and fiduciary breaches.

XIII. COUNT III

Against All Defendants for Violation of §14(a)
of the Exchange Act and SEC Rule 14a‐9

       109.     Plaintiff incorporates ¶¶1-100, except to the extent those allegations plead knowing

or reckless conduct by Defendants. This claim is based solely on negligence, not on any allegation

of reckless or knowing conduct by or on behalf of Defendants. Plaintiff specifically disclaims any

allegations of, reliance upon any allegations of, or reference to any allegations of fraud, scienter,

or recklessness with regard to this claim.

       110.     Rule 14a-9, promulgated pursuant to §14(a) of the Exchange Act, provides that no

proxy statement shall contain "any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading." 17 C.F.R. §240.14a-9(a).

       111.     The 2016, 2017, 2018, 2019 and 2020 Proxy Statements violated §14(a) and Rule

14a-9 because they omitted material facts, including the fact that Defendants were causing

Danaher to exclude African American candidates from the pool of candidates for nomination to

the Danaher Board and/or the senior executive leadership team, and that Defendants were not

committed to true diversity throughout Danaher's ranks, including in the boardroom – facts that

Defendants were aware of and participated in as set forth herein.

       112.     In the exercise of reasonable care, Defendants should have known that the 2016,

2017, 2018, 2019 and 2020 Proxy Statements were materially false and misleading when issued.



                                               - 43 -
              Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 47 of 50




       113.     The misrepresentations and omissions in the 2016, 2017, 2018, 2019 and 2020

Proxy Statements were material to plaintiff and would be material to reasonable investors who

voted on each Proxy Statement. The 2016, 2017, 2018, 2019 and 2020 Proxy Statements were an

essential link in Danaher shareholders following the Company's recommendation to re-elect

Defendants to the Danaher Board and approve the executive pay packages, as revelations of the

truth would have immediately thwarted a continuation of the Danaher shareholders' endorsement

of the directors' positions and the executive officers' compensation.

       114.     The Company was damaged as a result of the material misrepresentations and

omissions in the Proxy Statements.

XIV. PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for relief and judgment as follows:

                (a)    Awarding money damages against all Defendants, jointly and severally, for

all damages, injuries, and losses suffered, and to be suffered, as a result of the acts and transactions

complained of herein, together with pre-judgment interest, to ensure that Defendants do not

participate therein or benefit thereby;

                (b)    Directing all Defendants to account for all damages caused by them and all

profits, special benefits, and unjust enrichment they have obtained as a result of their unlawful

conduct, including all salaries, bonuses, fees, and insider sales proceeds, and imposing a

constructive trust thereon;

                (c)    Directing Danaher to take all necessary actions to remove the institutional

structures preventing the Company from achieving its stated diversity objectives, including, but

not limited to, adopting, implementing and maintaining the following initiatives, policies and

procedures designed to promote greater racial diversity, equity and inclusion:




                                                 - 44 -
            Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 48 of 50




               (i)     Nominate three new persons to serve on the Danaher Board, which

candidates shall include two African Americans and one other racial minority to replace three

current Danaher directors.

               (ii)    Invest $150 million in economic and social justice programs for the African

American community designed to address historical racial disparities.

               (iii)   Fill 15% of all new positions in the United States with African Americans.

               (iv)    Finance 100 education scholarships valued at $100,000 each for K-12

African American students annually at partner schools located in the communities in which the

Company does business and/or maintains its headquarters.

               (v)     Invest in the Company's talent pipeline by creating and/or expanding

connections with Historically Black Colleges and Universities located in the United States.

               (vi)    Give diversity, equity and inclusion sustained C-suite support by shifting

from preventative measures, such as anti-bias training, to proactive ones, such as increasing the

number of African American candidates considered for open positions and rewarding the people

who contribute to the Company's success.

               (vii)   Develop a program to ensure fair and equitable hiring across the Company

– to remove hiring bias, increase representation of African Americans within senior leadership,

management and supervisory ranks, and create more accountability and oversight for the
advancement of diversity and inclusion practices and systems within the Company.

               (viii) Provide managers the skills they need to support diversity, equity and

inclusion efforts.

               (ix)    Create a public facing dashboard reporting the Company's progress, which

shall include, among other things:

                       1)     the representation of African American women in the United States

at the vice president and above level;

                       2)     the representation of African Americans in the United States at the
vice president and above level;



                                              - 45 -
              Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 49 of 50




                         3)      the representation of African American men and women on the

Danaher Board;

                         4)      the percentage of Danaher's workforce actively engaged in

promoting the Company's diversity, equity and inclusion efforts;

                         5)      the top business leaders within the Company who have participated

in diversity, equity and inclusion training designed to promote inclusive environments and foster

ongoing dialogue; and

                         6)      the names of the African American-owned businesses located in the

United States the Company has partnered with during the fiscal year;
                 (d)     Awarding costs and disbursements of this action, including reasonable

attorneys', accountants', and experts' fees; and

                 (e)     Granting such other and further relief as this Court may deem just and

proper.

XV.       JURY DEMAND

          Plaintiff hereby demands a trial by jury.

 DATED: October 6, 2020                         ROBBINS LLP
                                                BRIAN J. ROBBINS
                                                GREGORY E. DEL GAIZO
                                                RICHARD W. KOENEKE (DC Bar No. 411771)


                                                              /s/Richard W. Koeneke
                                                            RICHARD W. KOENEKE

                                                5040 Shoreham Place
                                                San Diego, CA 92122
                                                Telephone: (619) 525-3990
                                                Facsimile: (619) 525-3991
                                                E-mail: brobbins@robbinsllp.com
                                                        gdelgaizo@robbinsllp.com
                                                        rkoeneke@robbinsllp.com

                                                Attorneys for Plaintiff

1481324


                                                   - 46 -
Case 1:20-cv-02846 Document 1 Filed 10/06/20 Page 50 of 50
